J-S58030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: D.F., A             :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: T.F., NATURAL MOTHER         :
                                         :
                                         :
                                         :
                                         :   No. 884 WDA 2019

                 Appeal from the Order Dated May 16, 2019
    In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-067-2019


BEFORE: PANELLA, P.J., BENDER, P.J.E., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED DECEMBER 30, 2019

      T.F. (Mother) appeals from the order dated May 15, 2019, involuntarily

terminating her parental rights to her son, D.F. (Child), born in August of

2017. We affirm.

      On appeal, Mother’s brief provides the following question for our review:

      Did the trial court abuse its discretion and/or err as a matter of
      law in concluding that termination of [n]atural Mother’s parental
      rights would serve the needs and welfare of the Child, pursuant to
      23 Pa.C.S. § 2511(b)?

Mother’s brief at 6.

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
J-S58030-19


      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa. Super. 2005)). The burden is upon the petitioner to prove

by clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid. R.N.J., 985 A.2d at 276. Moreover,

we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).


      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the comprehensive opinion authored by the Honorable

Cathleen Bubash of the Court of Common Pleas of Allegheny County, filed on

August 1, 2019.    We conclude that Judge Bubash’s well-reasoned opinion


                                      -2-
J-S58030-19



properly disposes of the issue raised by Mother. In particular, Judge Bubash

recognized that no bond existed between Mother and Child in that Child has

lived with foster parents almost exclusively for nearly his entire life and that

foster parents are the people that Child has relied upon to fulfill his daily

needs. The court noted that Mother has not provided any care of Child and

has not attempted to maintain any contact with Child. The court also relied

on the testimony of Dr. Patricia Pepe, who performed numerous psychological

evaluations of Child and foster parents, and concluded that termination of

Mother’s parental rights and adoption by foster parents would best serve the

needs and welfare of Child. See In re T.S.M., 71 A.3d 251, 269 (Pa. 2013)

(stating that in cases dealing with termination of parental rights, the law

should be applied “with an eye to the best interests and the needs and welfare

of the particular children involved”). Thus, we conclude that Judge Bubash’s

opinion properly disposes of the issue Mother raises in this appeal.

Accordingly, we adopt Judge Bubash’s opinion as our own and affirm the order

appealed from on that basis.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2019

                                     -3-
                                                                                    Circulated 12/09/2019 03:42 PM




    IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                        ORPHAN'S COURT DIVISION

INRE:                                                   CHILDREN'S FAST TRACK OPINION

D.F., a minor child                                     TPR CP-02-DP-000106� 2019
                                                            CP-02-AP-067-2019

                                                         Sup. Ct. No.: 884 WDA 2019
APPEAL OF:
                                                                                                         0
                                                                                         � m
T.F.,                                                                                    ,-n ·.
                                                                                         .n..::
                                                                                          -
                                                                                         ;,-; 3::                 )

                                                                                            '11:-
                                                                                                            '            f.,,_
                                                                                           ')-< �;-!
                                                                                         ·:>o-·                 ,:,,,,   n1
                                                                                         ,z._r,,
                                                                                          :.: 0
                                                                                                        -{,/)


July 31, 2019                                                             Judge Cathleen Bubash


        On April 4, 2019, the Allegheny County Office of Children, Youth and Families
("CYF") filed a petition for involuntary termination of the parental rights ("TPR") of the
natural parents- of D.F, born August 30, 2017 {"Child11). Appellant, T.F. ("Mother"), is
Child's natural mother.1
        At the conclusion of the May 16, 2019 TPR hearing, I found CYF had proven by
clear and convincing evidence that grounds for termination existed and that it best served
the needs and welfare of Child. I issued Orders terminating the parental rights of the
natural parents to the Child. Mother timely appealed and filed her 1925(b) Statement. For
the reasons set forth below, my Orders should be affirmed.




1The first three men named by Mother as Child's natural father were disestablished-by paternity testing.
The fourth man named by Mother has not been located nor has he stepped forward.
                                           Statement of Facts


          Child was born August 30th 2017, 5 weeks premature. He was in the hospital's
NICU until his release on September 8th, 2017. On September 7, 2017, CYF began crisis
services due to concerns about Mother's mental health. (fR. p. 11). On September Bth,
the Child was released to the care of the mother and D.H., one of the men alleged to be
Child's father. On that same day, Child was returned to the hospital after he was attacked
by Mother within three hours of his release. (TR. p. 39). Mother had attacked Child and
D.H with a knife, stabbing Child immediately next to his eye. Mother claimed to have
heard voices which told her to kill the baby and to kill D.H. if he interfered with the killing
because Child wasra devil baby." Child incurred injury as a result of the incident, which
has required �umerous treatments and has impacted his vision, likely permanently. (fR.
p. 20·25, 50).
          Mother was arrested and charged with attempted homicide in relation to this
incident and a No Contact Order was issued. From September 8 to September 13, 2017,
Child·was kept in the hospital for treatment of the injury (TR. p. 17), after which he was
released to CYF and placed in foster care. All told, Child was in Mother's care for less
than one day and in that day, he was seriously injured at Mother's hand. Child was placed
in a pre-adoptive foster family on September 13, 2017. He remained with that family at
the date of hearing.
           Child's maternal aunt, K. F. was not initially considered as a family placement, but
then had fairly regular visitation with Child and was considered. Due to concerns raised
by her background, work schedule and psychological evaluation, K.F. was ruled out as a
placement.2
           On September 28, 2017, CYF filed a dependency petition, (TR. p. 12-13), and
Child was adjudicated dependent on November 21 2017. Permanency hearings were
 held and, ultimately, the TPR was scheduled for May 16, 2019.



 2   Dr. Pepe evaluated Child with K.F on·July 24, 20�8 and performed a psychological evaluation of K.F. on
 August 2, 2018 and concluded, for reasons which are not relevant to Mother's appeal, that K. F. should
 not be considered for Child's placement and that Child's best interests would be served by remaining with
 his foster parents

                                                       2
      Evidence presented at the May 16th hearing demonstrated that Mother has not
been able to comply with the goals established for her in Family Plans and ordered.
Mother has an extensive mental health history. (TR. p. 38). Mother was to get treatment
for her mental illness as well as resolve her criminal charges. (TR. p. 45-47). Mother was
arrested for the attempted murder of Child and has had no contact with Child since
September 8th. {TR. p. 47). Mother is unable to have her No Contact Order lifted, and is
still incarcerated. Evidence was also presented regarding the seriousness of Child's
injuries, as well as the close bond Child has with his foster parents.
       I granted CYF's petition and terminated the rights of Child's natural parents.
Mother filed the instant appeal and averred as follows in her 1925(b) Statement:

       "The trial court abused its discretion and/or erred as a matter of law in concluding
       that termination of Natural Mother's parental rights would serve the needs and
       welfare of the child pursuant to 23 Pa.C.S. 2511 (b)."

       For the reasons set forth below, my Order to terminate Mother's parental rights to
the Child serve the needs and welfare of Child and should be affirmed.



                                           Discussion
        Mother does not contest that grounds existed to terminate her parental rights.
 Instead, she contests only my decision that termination of her parental rights serves the
 best interest of Child under §2511 (b). Because Mother does not contest that grounds
 exist for termination, the reviewing court need only consider whether my decision that
 termination best serves Child's developmental physical and emotional needs and welfare
                                                      I



 was supported by competent evidence. See In re J.F.M.1 71 A.3d 989 (Pa. Super. 2013)
       CYF sought to terminate Mother's parental rights under 23 Pa.C.S. §2511 (a)(2),
 (5), and (8). The statute provides for the involuntary termination of parental rights if the
 petitioner can establish any one of the following grounds:

         § 2511. Grounds for involuntary termination.
         (a) General Rule.-·The rights of a parent in regard to a child may be terminated after a
        .petition filed on any of the following grounds:
        ******
                                                  3
      (2) The repeated and continued incapacity1 abuse, neglect or refusal of the parent has
      caused the child to be without essential parental care, control or subsistence necessary
      for his physical or mental well�being and the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the parent.
      ******
      (5) The child has been removed from the care of the parent by the court or under a
      voluntary agreement with an agency for a period of at least six months, the conditions
      which led to the removal or placement of the child continue to exist, the parent cannot or
      will not remedy those conditions within a reasonable period of time, the services or
      assistance reasonably available to the parent are not likely to remedy the conditions which
      led to the removal or placement of the child within a reasonable period of time and
      termination of the parental rights would best serve the needs and welfare of the child.
      ******
      (8) The child has been removed from the care of the parent by the court or under a
      voluntary agreement with an agency, 12 months or more have elapsed from the date of
      removal or placement, the conditions which led to the removal or placement of the child
      continue to exist and termination of parental rights would best serve the needs and wettare
      of the child." 23 Pa.C.S. §2511, /n re Adoption of R.J.S.• 901 A.2d 502, (Pa. Super. 2006)

      Once the statutory grounds for termination have been shown by clear and
convincing evidence. the Court then looks to the best interest of the Child as provided by
§2511 (b):
       (b) Other considerations.--The court in terminating the rights of a parent shall give
       primary consideration to the developmental, physical and emotional needs and
       welfare of the child. The rights of a parent shall not be terminated solely on the
       basis of enVironmental factors such as inadequate housing, furnishings, income.
       clothing and medical care if found to be beyond the control of the parent. With
       respect to any petition filed pursuant to subsection (a)(1 ), (6) or (8), the court shall
       not consider any efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the filing of the petition.
       23 Pa.C.S. §2511.

       As discussed in In re N.A.M., 33 A.3d 95 (Pa. Super. 2011), the inquiry into whether
terminating a parent's rights serves the child's needs and welfare necessarily includes
inquiry into the nature and status of any bond between the parent and child and the effect
on the child of severing that bond, if it exists. In this case, Mother and Child spent mere
hours together after release from the hospital and during that short time, Mother severely
injured Child. Child has been removed from Mother's care for over 20 months at the time
of hearing and Mother has not seen child since the No Contact Order was issued. At the


                                                    4
..

     to severe abuse at Mother's hand, Mother had been with her child for less than one day,
     which provides for no time or circumstance for Child to have formed a bond with Mother.
     Conversely, Child has formed a loving, primary attachment to his two foster parents who
     are the only parents he has known.
            In In re R.N.J., 985 A.2d 273 (Pa.Super. 2009), the Superior Court found it was
     proper to terminate parental rights under §2511 {b) when there was no evidence that there
     was a bond between a child and his natural parent but clear evidence of a bond with pre-
     adoptive foster parents. Those same facts regarding bonding present themselves here.
           In d�termining that termination of Mother's parental rights best served the needs
     and welfare of Child in the instant matter, I considered the history of the case presented
     by her caseworkers, and I gave special weight to the findings and recommendations of
     Dr. Patricia Pepe, who completed numerous psychological evaluations in this case, as
     well as interactional observations with Child, including with the foster parents and Child's
     maternal aunt, K.F.
            The CYF caseworker testified that Child had a strong bond with the foster parents,
     whom he calls "Mama and Dada" and that he was happy and active {TR. p. 49-50). In
     her October 01, 2018 evaluation, Dr. Pepe found Child to be thriving in his present
     placement, and primarily attached with his pre-adoptive foster parents. who Dr. Pepe
     found to be "extremely invested" in Child .
            . Importantly, Dr. Pepe found that a "primary attachment" had been formed between
      Child and his foster parents and that Child viewed them as his "primary and psychological
      parents." (Dr. Pepe's report; p. 2, 7). Dr. Pepe found that removing Child from his foster
      parents would put him "at a very high risk for developing Reactive Attachment Disorder."
      (Dr. Pepe's report p. 8). She registered significant concerns regarding placing Child with
      K. F. She concluded that termination of Mother's parental rights and adoption by the foster
      parents was in the best interest of the Child. I agreed, based on both the results of Dr.
      Pepe's evaluations and observations and the evidence presented, that CYF had met its
      burden under §2511 (a)(2)(5) and (8} and that termination of Mother's rights to the Child
      best served his needs and welfare pursuat to §2511 (b).
             Almost two years have passed since this young Child was placed in care. Since
      his removal, Child has thrived in the care of his foster parents, who have been diligent in


                                                   5
•   I




        getting him the medical attention he needs to recover from Mother's attack. Under the
        totality of the circumstances, I found CYF had met their burden for termination and that it
        was in Child's best interest to remain with his foster parents and change the permanency
        goal to that of adoption.
                 Viewing the lack of any parent-child bond between Child and Mother, Mother's
        psychological condition, and her inability to care for Child at any time in the near future, I
        determined that termination of her parental rights was not only warranted but is also in
        the best interest of the Child pursuant to §2511 (b). Moreover, Child had a strong bond
        and primary attachment to his foster parents. The severing of that strongly established
        bond would lik_ely cause far reaching negative consequences to Child's psychological and
        emotional _wellbeing and continued development.
                 Prior to filing for termination, CYF made reasonable efforts to find the Child's
        biological Father and investigation was also made regarding placing Child in a kinship
        home. The Commonwealth has an interest not only in family reunification but also in each
        child's right to a stable, safe and healthy environment, and the two interests must both be
         considered. In re Adoption of M.E.P., 825 A.2d 1266 (Pa.Super. 2003). In the instant
         case, the evidence demonstrated that Child is in a healthy, stable environment with foster
         parents who are devoted to him. Remaining with those parents is in his best interest as
         is terminating the parental rights of his Mother, with whom he has no bond whatsoever.


                                                  Conclusion
                 After a careful review of the evidence; I found that termination of Mother's parental
         rights best serves the needs and welfare of Child pursuant to 23 Pa. C.S.A. §2511 (b) and
         that. Accordingly, my Orders should be affirmed.




         Date:      7I/J.�I// I 9
                              I




                                                        e